DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 6 August 2019.  Claims 1-14 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant’s filing of foreign application 18 57347 with filing date of 7 August 2018 and the receipt of a certified copy is acknowledged, and therefore the instant application is afforded a priority filing date of 7 August 2018.

Claim Rejections - 35 USC § 101
	Claims 1-14 of the instant invention are determined to be patently eligible under 35 USC 101 because the claims, while determined to be directed to a judicial exception, are further directed to a practical application.
	The claimed invention is determined to be directed to the judicial exception of acquiring successive measurements from sensors to calculate predictors from physical quantities of said measurements, said predictors being indicative of a position or of a state of mobility, construct continuous series of samples, each sample being a vector formed of a predetermined number of predictors, break down each series of samples into a set of sequences each corresponding to a specific class among a set of predetermined classes, said set of predetermined classes corresponding to different transport modes, under-sample the sequences associated with the classes among said set of predetermined classes while conserving for each selected sequence a predetermined fraction of samples of said sequence, thereby forming classes associated with balanced samples, and construct a classifier defining the transport mode classification from said balanced samples by machine learning.  
This judicial exception is similar to mathematical concepts such as mathematical relationships, formulae or equations, and calculations and is further similar to judicial exceptions related to mental processes including concepts performed in the human mind including observation, evaluation, judgement, and opinion.
The instant invention is further determined to be directed to a practical application exemplified by the independent claims and specifically the limitation, “under-sample the sequences associated with the classes among said set of predetermined classes while conserving for each selected sequence a predetermined fraction of samples of said sequence.”  The claimed limitations when considered in the light of the written description at least paragraph [16] as recited, “device according to the invention thereby implements an under-sampling technique making it possible to make uniform the number of samples per class by applying it to distinctive sequences and not to the set of samples. This makes it possible to simplify the under-sampling technique without loss of information or deletion of potentially relevant data while minimising the steps of computing and storage of data,” therefore results in the claimed invention, while directed to a judicial exception, further comprising a practical application resulting in the minimization of computing steps or resources and memory storage allocated to the inventive system, and is therefore patently eligible under 35 USC 101.

Claim Rejections - 35 USC § 101; Storage Media
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.  Independent claim 14 references “A computer program product comprising code instructions for implementing the method according to claim 13 when executed by a microprocessor.”  The United States Patent and Trademark Office (USPTO), during prosecution, applies to claims their broadest reasonable interpretation consistent with the specification. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  This open ended definition as claimed does not explicitly exclude carrier signals or propagating waves because a computer program product can comprise many non-structural elements including program code and is thus not statutory. Therefore the broadest reasonable interpretation of the term computer program product as claimed includes "signals" and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and "Subject Matter Eligibility of Computer Readable Media".  
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer program product that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  
Therefore, Claim 14 is rejected as being directed to non-statutory subject matter, i.e. electronic signals per se.  Adding “non-transitory” storage medium should remedy this 101 issue.  For example, amending to state a “A non-transitory computer readable storage medium for implementing the method according to claim 13 when executed by a microprocessor,” should fix this 101 issue.

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants independent method claim 13 does not recite a computer processor or equivalent in either the preamble or the body of the claim and therefore creates an issue wherein the claims are silent as to where the computer implementation takes place, that is, which specific steps are performed by a computer or processor or equivalent, thus creating indefiniteness because of a lack of clarity as to where the computer implementation takes place, and also raises a metes and bounds issue regarding the extent of the claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (20180338223) in view of Zhang et al. Boosting Mobile Apps under Imbalanced Sensing Data.

Claims 1, 13, and 14:	Park discloses a device, method, and computer program product for multi-class classification of an application relative to a classification of a transport mode by machine learning ([36-39]), the device comprising: 
sensors configured to acquire, at successive instants, measurements of physical quantities specific to said application ([35 “variety of mobile sensor data included in the recordings to extract features useful for identifying transportation modes,” 37, 38]), 
a microprocessor ([36]) configured to: 
break down each series of samples into a set of sequences each corresponding to a specific class among a set of predetermined classes, said set of predetermined classes corresponding to different transport modes ([37 “output of the transportation mode segment classifier, a sequence 22 of transportation mode prediction labels 24 (each label identifying a transportation mode),” 38, 42 “output of the transportation mode classifier 18 is a series of transportation modes,”]),
construct a classifier defining the transport mode classification from said balanced samples by machine learning ([72 “classifier uses gradient boosting with decision trees as base learners (“gradient boosted trees”),” 78-80]). 
acquire said successive measurements from the sensors to calculate predictors from physical quantities of said measurements, said predictors being indicative of a position or of a state of mobility ([37 “output of the transportation mode segment classifier, a sequence 22 of transportation mode prediction labels 24 (each label identifying a transportation mode) and probabilities,” 38 “determine the sequence of transportation modes from data collected by a mobile device,” 39]), 
construct continuous series of samples, each sample being a vector formed of a predetermined number of predictors ([38 “result from measurements of these physical properties by the sensors of the mobile devices can be combined with higher-level situational descriptions 36 (from the mobile device and in some cases other data sources 38) about a trip, such as location, time, trajectory,” 41, 49 “change-point segmentation scheme examines time-series input data and segments it when a change occurs that is significant in terms of one or more monitored statistics,”]), 
Park does not explicitly disclose, however Zhang discloses:
under-sample the sequences associated with the classes among said set of predetermined classes while conserving for each selected sequence a predetermined fraction of samples of said sequence, thereby forming classes associated with balanced samples (Page 4,Col 1 “sensing data set N is divided into T subsets by under-sampling, each possessing the same size as the positive labelled sensing data,” Page 4,Col 2 “perform under-sampling for T rounds to the whole data set, with a heuristic redundancy elimination, i.e., after sampling an instance from the negative class, the corresponding instance is removed from the set. After this multi-round under-sampling, we obtain T subsets of the negative class that can be used separately for training T classifiers,”).  Examiner Note: The claim language “thereby forming classes associated with balanced samples,” is interpreted, under a broadest reasonable interpretation, to be intended use language and is therefore given little if any patentable weight.
Therefore it would be obvious for Park to under-sample the sequences associated with the classes among said set of predetermined classes while conserving for each selected sequence a predetermined fraction of samples of said sequence, thereby forming classes associated with balanced samples as per the steps of Zhang in order to expand the performance of and accuracy of inference models used to collect and interpret mobile device data parameters.  See Zhang at least Page 2, Col 2, “able to make full use of both imbalanced labelled and unlabeled sensing data by novelly combining undersampling and semi-supervised learning techniques, resulting in a better inference model for mobile sensing apps.”

Claim 2:	Park in view of Zhang discloses the device according to claim 1, and Park further discloses wherein the predetermined fraction of samples comprises samples at limits of the each selected sequence and intermediate samples ([47 “fixed-length segmentation divides data into segments that have the same fixed time length. The change-point segmentation begins a new segment based on changes in one or more characteristics,” 49 “each point in time during the series, recent values are compared against older values using techniques such as cumulative sum to detect a change in the statistics as quickly as possible with low false positives,”]).  

Claim 3:	Park in view of Zhang discloses the device according to claim 1, and Park further discloses wherein the intermediate samples are regularly spaced apart in said each selected sequence by selecting a sample out of a predetermined number of samples ([47 “fixed-length segmentation divides data into segments that have the same fixed time length,” 48]).  

Claim 4:	Park in view of Zhang discloses the device according to claim 1, and Park does not explicitly disclose, however Zhang discloses wherein the under-sampled sequences are sequences associated with a sub-set of majority classes among said set of predetermined classes (Page 3, Col. 2 “on each subset, combining the labelled data, a local classifier will be trained,” Fig. 1).
Therefore it would be obvious for Park wherein the under-sampled sequences are sequences associated with a sub-set of majority classes among said set of predetermined classes as per the steps of Zhang in order to expand the performance of and accuracy of inference models used to collect and interpret mobile device data parameters.  See Zhang at least Page 2, Col 2, “able to make full use of both imbalanced labelled and unlabeled sensing data by novelly combining undersampling and semi-supervised learning techniques, resulting in a better inference model for mobile sensing apps.”

Claim 5:	Park in view of Zhang discloses the device according to claim 4, and Park further discloses wherein a majority class is a class of which the number of samples is greater than the average value of samples of the different classes ([49 “change-point segmentation,” 97 “majority voting and longest-stretch label. The majority voting scheme uses the transportation mode label for which the sum of durations of segments classified as being of that mode is the largest,”]).  

Claim 6:	Park in view of Zhang discloses the device according to claim 4, and Park further discloses wherein a majority class is a class of which the cumulative number of samples represents a predetermined percentage of the total number of samples of the different classes ([52 “descriptive statistics is computed for the data that belongs to a given segment, including mean, standard deviation, coefficient of variation (the ratio of the standard deviation to the mean), order statistics (minimum, 5th, 25th, 50th, 75th, 95th percentile and maximum), range (the difference between the maximum and the minimum), robust range (the difference between the 95th and 5th percentile value), interquartile range (the difference between the 75th and the 25th percentile value), skewness (the third moment), and kurtosis,”]). 

Claim 7:	Park in view of Zhang discloses the device according to claim 4, and Park does not explicitly disclose, however Zhang discloses wherein the microprocessor is further configured to select the sequences to under-sample among said set of sequences as a function of predetermined selection criteria (Page 4,Col 1 “sensing data set N is divided into T subsets by under-sampling, each possessing the same size as the positive labelled sensing data,” Page 4,Col 2 “perform under-sampling for T rounds to the whole data set, with a heuristic redundancy elimination, i.e., after sampling an instance from the negative class, the corresponding instance is removed from the set. After this multi-round under-sampling, we obtain T subsets of the negative class that can be used separately for training T classifiers,”). 
Therefore it would be obvious for Park to select the sequences to under-sample among said set of sequences as a function of predetermined selection criteria as per the steps of Zhang in order to expand the performance of and accuracy of inference models used to collect and interpret mobile device data parameters.  See Zhang at least Page 2, Col 2, “able to make full use of both imbalanced labelled and unlabeled sensing data by novelly combining undersampling and semi-supervised learning techniques, resulting in a better inference model for mobile sensing apps.”

Claim 8:	Park in view of Zhang discloses the device according to claim 7, and Park further discloses wherein the predetermined selection criteria comprise the selection of sequences having a similarity measurement greater than a predetermined threshold ([88 “the current trip and the trip in the group are considered similar if the matches are successful within predefined thresholds. A similarity of each trip group is computed as a fraction of similar trips in the group and is provided to the role classifier as a feature representing trip similarity,”]).  

Claim 9:	Park in view of Zhang discloses the device according to claim 8, and Park further discloses wherein the similarity measurement of a sequence corresponds to the average of the similarity measurements determined on each of the predictors of the sequence ([72 “transportation mode segment classifier predicts the most likely transportation mode of the given segment and a confidence measure ranging from 0 to 1,” 78 “segment classifier described above identifies a transportation mode for each segment in a recording of a trip and generates a corresponding probability measure,” 79, 80, 88]).

Claim 10:	Park in view of Zhang discloses the device according to claim 7, and Park further discloses wherein the predetermined selection criteria comprise the selection of sequences having a duration greater than a predetermined temporal period ([47-49]).  

Claim 12:	Park in view of Zhang discloses the device according to claim 1, and Park further discloses wherein the predictive analysis device is a mobile telephone ([7, 11, 75 “final classification model can be transferred to the mobile device, which loads and applies it to identify a transportation mode for the trip,”]).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (20180338223) in view of Zhang et al. Boosting Mobile Apps under Imbalanced Sensing Data, and in further view of Lorintiu et al., Transportation mode recognition based on smartphone embedded sensors for carbon footprint estimation.

Claim 11:	Park in view of Zhang discloses the device according to claim 1, and Park does not explicitly disclose, however Lorintiu discloses wherein the microprocessor is configured to determine the carbon footprint of a user of said device as a function of said classification of the transport mode (Page 2, Col. 2 “decomposes transportation mode detection into detection of 8 different classes: still, walk, run, bike, road, rail, plane and other, Page 6, Col. 1 “finer-grained classification of the motorized modes such as differentiating within the road class, the car and the bus means of transportation that do not have the same carbon footprint,”).
Therefore it would be obvious for Park to determine the carbon footprint of a user of said device as a function of said classification of the transport mode as per the steps of Lorintiu in order to expand the performance of and accuracy of inference models and specifically detail environmental impacts of user activities and thereby potentially increase the applications for recording mobile device transportation information.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Cella et al. (20200166922) for disclosures related to the measuring of equipment functions by the means of mobile devices and sensors
See Spruyt et al. (20190387365) for disclosures related to measuring and classifying user activities captured by mobile devices.  See at least paras. [31]-[42].
See Kung et al. (20190095787) for disclosures related to the collection and analysis of sensor data related to sensed movements. See at least paras. [27]-[36]
See Li et al. (20190089828) for disclosures related to collecting mobile device state data related to position in a space and implementing a classification algorithm.  See at least paras. [35]-[56].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682